DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1, 2, 4 – 6, 12 – 14, 16 – 19, 21 – 23, 25 and 27 are pending and have been examined.  
Response to Amendments
In the reply filed 3/9/2021, no claims were amended. Accordingly, claims 1, 2, 4 – 6, 12 – 14, 16 – 19, 21 – 23, 25 and 27 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4 – 6, 12 – 14, 16 – 19, 21 – 23, 25 and 27 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments on pages 7 – 8, that prior art references (Ranjan, Eke and Parrish) in combination do not teach cryptographic systems. The motivation to combine are features that are analogous art and references are directed to the same field of endeavor, such as digital data control. This close relation suggests a high expectation of success when combined.  
Examiner further disagrees with the claim chart arguments on pages 8 – 10 and 11 – 13 for independent claims 1 and 21, claim elements include mathematical formulas, ranges and integer values, which make the claims indefinite and broad. Therefore, examiner is not persuaded.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 6, 12 – 14, 16 – 19, 21 – 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al., U.S. Patent Application Publication No.: 2015/0268133 (Hereinafter “Ranjan”), Eke, US Patent Application Publication No.: 2008/0270441 (Hereinafter “Eke”), and further in view of Parrish et al., U.S. Patent Application No.: 2013/0028410 (Hereinafter “Parrish”).
Regarding claim 1, Ranjan teaches a method of operating a multistage cryptographic system comprising:
a plurality of serially-coupled cryptographic stages and at least one memory device (Ranjan [0046]: memory device), each stage having a corresponding look-up table with N entries stored in the at least one memory where N is an even integer (Ranjan [0077]: integer), a data input (Ranjan [0020]: input), and a data output (Ranjan [0020]: output), wherein each stage performs the steps of:
a)    receiving, at the data input of the stage, a data value having one of N values (Ranjan [0077]: In many cases, the time counting module 134 will include a time count register of "n" bits wherein "n" is an integer greater than one.);
b)    generating a position value (Ranjan [0062]: Under normal circumstances, task scheduler 120 directs operations of control logic 118 and functional modules 140.  In the case of generation circuits, encoders, and ADC modules.  The operations are performed according to a predictable sequence, and the values expected to be generated from certain ones of the operations may also be predicted.  Accordingly, a safety module 200 can model the predicted operations and values.  In such a system, the predicted values of safety module 200 can be analyzed against actual values produced in real-time by the EPS system to detect faults in the EPS drive system 100a.); 
c)    combining, with one of an adder (Ranjan [0016]: added) and a subtractor (Ranjan [0081]: subtraction), the received data value with the position value to generate an index value having one of N values (Ranjan [0021]: Summarizing the illustration of FIG. 1, each motor 12x, 12y is controlled according to a feedback driven closed loop system.  A particular set of measurement and calculation steps are repeated over and over according to a pattern set by the scheduler 20.  The pattern may be repeated thousands of times per second.);
Ranjan does not clearly teach, d) reading a displacement value from the look-up table of the stage indexed by the index value, the displacement value having one of N values; However, Eke [Abstract] teaches, “A look-up table (LUT) is arranged as a plurality of rows each indexed by an index value and storing at least a coefficient for each index value for use in processing digital data.  The LUT contains repeated sections in which m coefficients stored for successive index values form a cycle.  The number m is not an integer power of 2.  For example the LUT may be used when converting a digital count to a gain in dB, in which case m may be 6 or 12, the coefficients representing dB or fractional-dB steps in gain.  The LUT contains n additional blank rows inserted after every repeated section of m rows storing the cycle of m coefficients, n being 1 or more and (m+n) being an integer power of two (such as 8 or 16).  By initial index value through encoding logic which takes account of the additional rows, it can be ensured that these are never indexed.” and
e) combining, with one of an adder (Ranjan [0016]: added) and a subtractor (Ranjan [0081]: subtraction), the received data value with the displacement value to generate an output data value applied to the data output of the stage (Eke [0004]: A look-up table (henceforth called a LUT) is commonly used in digital signal processing to translate an input value into a different output value by using the input value as an index to a pre-stored entry in the table, thereby saving or reducing the need for computation of the output value.  The pre-stored entry either provides the required result directly or enables this to be found more easily.), the output data value having one of N values (Eke [0039]: “To summarize, the present invention provides a LUT arranged as a plurality of rows each indexed by an index value and storing at least one predetermined value associated with that index value, such as a coefficient to be applied to digital data.  The LUT contains repeated sections in which m coefficients stored for successive index values form a cycle.  The number m is not an integer power of 2.  For example the LUT may be used when converting a digital count to a gain change in dB, in which case m may be 6, 12 or 6*2n, the coefficients representing dB or fractional-dB steps in gain.  The LUT contains n additional blank rows added to every repeated section of m rows storing the cycle of m coefficients, n being 1 or more and (m+n) being an integer power of two (such as 8 or 16).  The addition of blank rows may conveniently be achieved by inserting them after the cycle of m rows.  However, they could alternatively be inserted before the m rows or distributed in between the m rows in some predetermined pattern.  By feeding an initial index through encoding logic which takes account of the additional rows, it can be ensured that these are never indexed.  Thus, a sparse-coded LUT is provided.  Although each repeated section is increased in size, the actual .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Ranjan et al. to the Eke et al.’s system by adding the feature of look up table using index value. Ordinary skilled artisan would have been motivated to do so to provide Ranjan’s system with look up tables (See Eke [Abstract], [0028], [0039]). In addition, both references (Ranjan and Eke) teach features that are analogous art and they are directed to the same field of endeavor, such as digital data control. This close relation suggests a high expectation of success when combined.  
Eke does not clearly teach, “wherein one of the N entries contains integer value N/2 and remaining N-1 of the N entries only contains all integer values between 1 and N-1 inclusive; and wherein each of the N entries stores only one of the integer values.” However, Parrish [0080-0083] teaches, “CipherKey.sup.N An array of N bytes containing each value in the range [0 .  . . (N-1)] exactly once in no specific order, constituting a monoalphabetic cipher. Cryptor A dynamic, polymorphic CipherKey.sup.256. Morphing The modification of a CipherKey.sup.N achieved by swapping pairs of bytes, changing the location of byte values within the monoalphabetic cipher contents in a manner that yields a valid CipherKey.sup.N. Stream Cipher An algorithm that directly encrypts bytes of plaintext into ciphertext and decrypts bytes of ciphertext into plaintext or that may be used to generate streams of pseudo-random byte values that may be used to encrypt plaintext and decrypt ciphertext.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Eke et al. to the Parrish et al.’s system by adding the feature of N cipher encrypted values. Ordinary skilled artisan would Eke’s system with an effective way to encrypt data (See Parrish [Abstract], [0021], [0056-0058] [0080-0083]). In addition, both references (Eke and Parrish) teach features that are analogous art and they are directed to the same field of endeavor, such as data encryption. This close relation suggests a high expectation of success when combined.  
Regarding claim 2, the method of claim 1 wherein the values in each of the look-up tables are in a sequence that forms a single loop that is self-reciprocal (Eke [0033]: In order to correctly read the LUT (i.e. ensure that the blank locations are skipped over), the sparse sequence is indexed using a simple binary-length sequence to sparse code encoder 20 (see FIG. 4).  The encoder 20 maps an index (in this instance, the count from counter 10) to the index used in the LUT by incrementing the count by however much is needed in order to reach the next binary number.).
Regarding claim 4, the method of claim 1 wherein the values in the look-up tables are selected from a group of look-up table values in accordance with a portion of a key value, and the position value for each stage is initially set in accordance with respective portions of the key value (Eke [0039]: To summarise, the present invention provides a LUT arranged as a plurality of rows each indexed by an index value and storing at least one predetermined value associated with that index value, such as a coefficient to be applied to digital data.  The LUT contains repeated sections in which m coefficients stored for successive index values form a cycle.  The number m is not an integer power of 2.  For example the LUT may be used when converting a digital count to a gain change in dB, in which case m may be 6, 12 or 6*2n, the coefficients representing dB or fractional-dB steps in gain.  The LUT contains n additional blank rows added to every repeated section of m rows storing the cycle of m coefficients, n being 1 or more and (m+n) being an integer power of two (such as 8 or 16).  The addition of blank rows may conveniently be achieved by inserting them after the cycle of m rows.  However, they could alternatively be inserted before the m rows or distributed in between the m rows in some predetermined pattern.).
Regarding claim 5, the method of claim 1 wherein step b) the position value for each stage is selectively incremented for each data value received in step a) and in accordance with a corresponding control value (Eke [0039]: The LUT contains n additional blank rows added to every repeated section of m rows storing the cycle of m coefficients, n being 1 or more and (m+n) being an integer power of two (such as 8 or 16).  The addition of blank rows may conveniently be achieved by inserting them after the cycle of m rows.  However, they could alternatively be inserted before the m rows or distributed in between the m rows in some predetermined pattern.).
Regarding claim 6, the method of claim 4 wherein each of the look-up tables of the group of look-up tables has a peak mutual coincidence index of N/2 or less with respect to all of the other look-up tables (Ranjan [0089]: As illustrated in FIG. 5, various events (e.g., 0s, 0x, 0y, 1s, 1x, .  . . ) are identified within the model 202.  The model 202 presents the events in a particular sequence.  In addition, the incrementing global counter 204 is illustrated in a saw-tooth pattern that reaches a peak and then recycles to an initial value wherein values of the global counter 204 are applied as time stamps to the specific sequence of events in the model 202.).
Regarding claim 12, the method of claim 21 wherein in step v) the threshold value is decreased by setting the threshold value to the minimum value (Ranjan [0087]: A rollover global counter reaches its maximum value (i.e., 0xFFFF) and rolls over to its minimum value (i.e., 0x0000) upon the next increment.).
Regarding claim 13, the method of claim 21 wherein in step v) comprises the steps of:
A)    decreasing the threshold value and setting the selection value to the minimum value; B)    increasing the selection value with each data value received at the input of the system until the selection value equals or exceeds a threshold value; then C) decreasing the selection value with each data value received at the input of the system until the selection value equals a minimum value; and then D)  repeating steps A), B) and C) until the threshold value equals the minimum value (Eke [0033]: In order to correctly read the LUT (i.e. ensure that the blank locations are skipped over), the sparse sequence is indexed using a simple binary-length sequence to sparse code encoder 20 (see FIG. 4).  The encoder 20 maps an index (in this instance, the count from counter 10) to the index used in the LUT by incrementing the count by however much is needed in order to reach the next binary number.  For example, in the volume ramp example, the encoder 20 increases the count by 2 each time the standard count reaches modulo 6.  Although the encoder initially increases the complexity of the system, for most series of instructions this is more than offset by the reduction in the complexity of the LUT.).
Regarding claim 14, the method of claim 21 wherein in step ii) the selection value is decreased by setting the selection value to the minimum value (Ranjan [0087]: A rollover point 208 of the global counter is identified when the global counter reaches its maximum value (i.e., 0xFFFF) and rolls over to its minimum value (i.e., 0x0000) upon the next increment.).
Regarding claim 16, the method of claim 21 wherein step c) further comprises: incrementing, for each received data value received at the input of that stage, the position value in accordance with the corresponding control value (Eke [0039]: The LUT contains n additional blank rows added to every repeated section of m rows storing the cycle of m coefficients, n being 1 or more and (m+n) being an integer power of two (such as 8 or 16).  The addition of blank rows may conveniently be achieved by inserting them after the cycle of m rows.  However, they could alter2natively be inserted before the m rows or distributed in between the m rows in some predetermined pattern.).
Regarding claim 17, the method of claim 21 wherein: 
there are M cryptographic stages with corresponding control values, position values, and look-up tables, each of the M look-up tables selected from a group of look-up tables in accordance with a portion of a key value, only one control value is asserted by the controller for each generated selection value (Eke [0015]: According to a first aspect of the present invention, there is provided a logic system comprising: an encoder for converting a first index to a second index; and a LUT arranged to provide an output based on a value stored in the LUT when the second index is applied to it; wherein the LUT is a sparse-coded LUT having dummy values for increasing a repeat length of values stored in the LUT up to a binary length; and the encoder contains logic for converting the first index to the second index such that the dummy values are skipped when the second index is applied to the LUT.). 
each of the M position values are initially set in accordance with another portion of the key value, and M is an integer greater than one. (Eke [Abstract]: A look-up table (LUT) is arranged as a plurality of rows each indexed by an index value and storing at least a coefficient for each index value for use in processing digital data.  The LUT contains repeated sections in m coefficients stored for successive index values form a cycle.  The number m is not an integer power of 2.  For example the LUT may be used when converting a digital count to a gain in dB, in which case m may be 6 or 12, the coefficients representing dB or fractional-dB steps in gain.  The LUT contains n additional blank rows inserted after every repeated section of m rows storing the cycle of m coefficients, n being 1 or more and (m+n) being an integer power of two (such as 8 or 16).  By feeding an initial index value through encoding logic which takes account of the additional rows, it can be ensured that these are never indexed.).
Regarding claim 18, the method of claim 17 wherein, the selection value is modified by a mapping table to selectively change which of the M control values is asserted for eeach generated selection value (Eke [0028]: In other words, "n" is chosen such that (m+n) becomes an integer power of two.  By mapping the non-binary-length sequences to a binary length and leaving empty (sparse) the extra locations in the LUT, it is possible to take advantage of the repeating nature of the series of coefficients to minimise the logic required.).
Regarding claim 19, the method of claim 18 wherein the mapping table is selected from a group of mapping tables based on a portion of a key value (Eke [0037]: FIG. 6 shows how the mapping of a normal LUT to a sparse-coded LUT increases the length of the LUT.  Each repeated section is increased in size by adding in the blank values.  However, each of the sections repeats every 8 locations, and thus the realization in logic is simple.  The only values that need to be stored are the six repeating coefficients and the two blank locations.).
Regarding claim 21, Ranjan teaches a method of operating a multistage cryptographic system comprising a controller, a plurality of cryptographic stages coupled serially between a data input and a data output of the system, and at least one memory, wherein each stage has a corresponding look-up table with N entries stored in the at least one memory (Ranjan [0046]: memory device), a data input (Ranjan [0020]: input), and a data output (Ranjan [0020]: output), and a control value input, each stage configured to:
a) receive a data value at the data input of that stage and generates at the data output of that stage an output data value, the received data value and the output data value each having one of N values, where N is an even integer (Ranjan [0077]: In many cases, the time counting module 134 will include a time count register of "n" bits wherein "n" is an integer greater than one.);
b) receive at the control value input of the stage a control value corresponding to that stage; c)  selectively changing, using a sequencer, a position value in response to the corresponding control value, the position value having one of N values (Ranjan [0062]: Under normal circumstances, task scheduler 120 directs operations of control logic 118 and functional modules 140.  In the case of an EPS drive system 100a (FIG. 2), the task scheduler directs the operations of PWM signal generation circuits, encoders, and ADC modules.  The operations are performed according to a predictable sequence, and the values expected to be generated from certain ones of the operations may also be predicted.  Accordingly, a safety module 200 can model the predicted operations and values.  In such a system, the predicted values of safety module 200 can be analyzed against actual values produced in real-time by the EPS system to detect faults in the EPS drive system 100a.);
d)  combine, using one of an adder (Ranjan [0016]: added) and a subtractor (Ranjan [0081]: subtraction), the received data value with the position value to generate an index value having one of N values (Ranjan [0021]: Summarizing the illustration of FIG. 1, each motor 12x, 12y is controlled according to a feedback driven closed loop system.  A particular set calculation steps are repeated over and over according to a pattern set by the scheduler 20.  The pattern may be repeated thousands of times per second.);
Ranjan does not clearly teach, e) read a displacement value from the look-up table of the stage and indexed by the index value, the displacement value having one of N values; and f) combine, using one of an adder and a subtractor, the received data value with the displacement value to generate the output data value; wherein the controller generates the control values in response to a selection value, the selection value determining which of the control values are asserted by: However, Eke [Abstract] teaches, “A look-up table (LUT) is arranged as a plurality of rows each indexed by an index value and storing at least a coefficient for each index value for use in processing digital data.  The LUT contains repeated sections in which m coefficients stored for successive index values form a cycle.  The number m is not an integer power of 2.  For example the LUT may be used when converting a digital count to a gain in dB, in which case m may be 6 or 12, the coefficients representing dB or fractional-dB steps in gain.  The LUT contains n additional blank rows inserted after every repeated section of m rows storing the cycle of m coefficients, n being 1 or more and (m+n) being an integer power of two (such as 8 or 16).  By feeding an initial index value through encoding logic which takes account of the additional rows, it can be ensured that these are never indexed.”
i) increasing the selection value with each data value received at the system input until the selection value equals or exceeds a threshold value; then ii) decreasing the selection value with each data value received at the system input until the selection value equals a minimum value; then iii) increasing the threshold value; and then iv) repeating steps i), ii), and iii) until the threshold value equals or exceeds a maximum value; and then v) decreasing the threshold value; and vi) repeating steps i) through v) (Eke [0015]: encoder for converting a first index to a second index; and a LUT arranged to provide an output based on a value stored in the LUT when the second index is applied to it; wherein the LUT is a sparse-coded LUT having dummy values for increasing a repeat length of values stored in the LUT up to a binary length; and the encoder contains logic for converting the first index to the second index such that the dummy values are skipped when the second index is applied to the LUT.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Ranjan et al. to the Eke et al.’s system by adding the feature of look up table using index value. Ordinary skilled artisan would have been motivated to do so to provide Ranjan’s system with look up tables (See Eke [Abstract], [0028], [0039]). In addition, both references (Ranjan and Eke) teach features that are analogous art and they are directed to the same field of endeavor, such as digital data control. This close relation suggests a high expectation of success when combined.  
Regarding claim 22, the method of claim 21, wherein one of the N entries contains integer value N/2 and remaining N-1 of the N entries only contains all integer values between 1 and N-1 inclusive; and wherein each of the N entries stores only one of the integer value (Parrish [0080-0083] teaches, “CipherKey.sup.N An array of N bytes containing each value in the range [0 .  . . (N-1)] exactly once in no specific order, constituting a monoalphabetic cipher. Cryptor A dynamic, polymorphic CipherKey.sup.256. Morphing The modification of a CipherKey.sup.N achieved by swapping pairs of bytes, changing the location of byte values within the monoalphabetic cipher contents in a manner that yields a valid CipherKey.sup.N. Stream Cipher An algorithm that directly encrypts bytes of plaintext into ciphertext and decrypts bytes of ciphertext into plaintext or that may be used to generate streams of pseudo-random byte values that may be used to encrypt plaintext and decrypt ciphertext.”).
Regarding claim 23, the method of claim 21 wherein in steps d) and f) the combining is done modulo-N (Ranjan [0020]: The analog output representations are passed into the respective ADC module 22x, 22y, and digital values corresponding to the analog output representations are produced.  The digital values are passed to the control circuits 18x, 18y, combined with additional steering column input signals, and used to produce updated input signals to the PWM drive circuits 14x, 14y.).
Regarding claim 25, the method of claim 1 wherein in steps c) and e) the combining is done modulo-N (Ranjan [0020]: The analog output representations are passed into the respective ADC module 22x, 22y, and digital values corresponding to the analog output representations are produced.  The digital values are passed to the control circuits 18x, 18y, combined with additional steering column input signals, and used to produce updated input signals to the PWM drive circuits 14x, 14y.).
Regarding claim 27, the method of claim 2 wherein in step c) an encode/decode value is also combined with the received data value and the position value to generate the index value; wherein the combining is done modulo N and the encode/decode value has a value of zero or N/2 (Eke [0015]: According to a first aspect of the present invention, there is provided a logic system comprising: an encoder for converting a first index to a second index; and a LUT arranged to provide an output based on a value stored in the LUT when the second index is applied to it; wherein the LUT is a sparse-coded LUT having dummy values for increasing a repeat length of values stored in the LUT up to a binary length; and the encoder converting the first index to the second index such that the dummy values are skipped when the second index is applied to the LUT.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Engels, US 2012/0087488, Cryptographic Processor with Dynamic Update of Encryption State
Engels, US 2011/0066853, System and Method for Securely Identifying and Authenticating Devices in a Symmetric Encryption System
Guttag, US 2004/0233150, Digital Backplane
Austermann, US 2012/0117076, Suffix Array Candidate selection and index data structure
Guerin, US 10,157,108, Multi-way, Zero-Copy, Passive transaction log collection in distributed transaction systems
Logan, US 2016/0003035, Integrated Downhole System with Plural Telemetry Subsystems
Delson, US 2012/0232780, Asymmetric and general vibration waveforms from multiple synchronized vibration actuators
Watanabe, US 2009/0234841, Retrieving Method for fixed length data

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154